DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Applicant has amended independent claim 1 to recite a metal contamination detection composition, and argues that the prior art does not teach the claimed composition as being utilized to detect metals.  The Examiner notes that the claims are directed to a composition, thus patentability is determined by the makeup of the composition and not its intended use.  The Examiner points to MPEP 2112.01 which states that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I).  Additionally, the MPEP states that “products of identical chemical composition can not have mutually exclusive properties,” and “a chemical composition and its properties are inseparable” (MPEP 2112.01 II).  In rejecting the claims, the Examiner has cited reference to Daniloff et al., who teach a composition comprising a solid buffer that is identical to that of the instant claims.  As set forth in the MPEP, because the buffers are identical in structure and/or composition, the properties of the compositions are not mutually exclusive, thus a prima facie case of anticipation has been established by the Examiner.  The Examiner also notes that the claims are drafted with open-ended language (comprises), thus the composition is not limited to the solid buffer alone.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the reference cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anicipated by Daniloff et al., (US 2011/0033540).
For claims 1-3, Daniloff et al., teach a composition (Abstract) formulated as lypophilized powders (paragraph 0020) wherein CHES is taught as a suitable buffer for the composition (paragraph 0177).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798